DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/21.
Specification
The disclosure is objected to because of the following informalities: in paragraph [0001], the information for U.S. Patent Application 16/588,678 should be updated, i.e., the issued U.S. Patent 10,955,444 for application 16/588,678 should be provided.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-8 are indefinite because it depends on claim 1.
Also, in claim 2, the recitation “first control input” on line 2 is unclear antecedent basis because it is not clear if it refers to “first control input” recited earlier in line 3 of claim 1.  To overcome this problem, it is suggested “to first control input” on line 2 of claim 2 should be changed to --to the first control input--.  Clarification and/or appropriate correction is required.
Also, in claim 3, this claim is indefinite because the recitation “where the dynamic clamp circuit” is unclear antecedent basis.  Note that “a dynamic clamp circuit” is first recited in claim 2 (not claim 1), so this claim should be depended on claim 2 instead of claim 1.  Therefore, it is suggested that “claim 1” on line 1 should be changed to --claim 2--.  Clarification and/or appropriate correction is required.
Also, for claim 4, the recitation “the second current terminal” on line 4-5 is indefinite because it is unclear antecedent basis since it is not clear if it refers to the second current terminal of the fifth transistor, or whether it refers to the second current terminal of the fourth transistor (see claim 3).  It is suggested that “the second current terminal” on line 4-5 should be changed to --the second current terminal of the fifth transistor--.  Clarification and/or appropriate correction is required.
Also, for claim 5, the recitation the recitation “a third current source coupled to the first current source” on line 1-2 is indefinite because it is misdescriptive since it is seen that “a third 
Also, for claim 6, the recitation “a third resistor in parallel with a capacitor coupled between the second amplifier input and the offset voltage output” on line 6-7 of the claim is misdescriptive since Figure 2 shows that a third resistor (Roff) in parallel with a capacitor (Clp) coupled between the second amplifier input (“-” terminal of OP0) and the offset amplifier output (output of OP0) (not the offset voltage output (VPEAK)), i.e., Figure 2 does not show a third resistor (Roff) in parallel with a capacitor (Clp) coupled between the second amplifier input (“-” terminal of OP0) and the offset voltage output (VPEAK) as recited in the claim.  It is suggested that “the offset voltage output” on line 7 should be changed to --the offset amplifier output--.  Clarification and/or appropriate correction is required.
Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 1 would be allowed because the prior art of record fails to disclose or suggest a circuit comprising a diode, a first transistor, a first current source, a first resistor, a second transistor, a second resistor, a capacitor, a second current source, and a third transistor with the connections and operations as recited in the claim.
Claims 2-8 would be allowed because they depend on claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842